DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 	
	
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The International Search Report (ISR) included in the present application contents, filed on 10/27/2020, cites seven references for the international application, PCT/IB2019/053381. Copies of the documents cited in the ISR filed on 10/29/2020 are requested.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  In response to this requirement, please provide a list of keywords that are particularly helpful in locating publications related to the disclosed art of cross purchase.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained will be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 1-4, 13-15 are directed to a method, claims 5, 7-9, 16-18 are directed to a system, and claims 6, 10-12, 19-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are direct to transaction processing with balance checking, which is an abstract idea. Specifically, the claims recite “requesting at least one [unspent balance] reference by at least one respective input of the…transaction from a member [account] of at least one [ledger] comprising at least one [unspent balance],” “obtaining validity data of at least one [unspent balance] from at least one [source];” and “performing a validation check on at least one input using the validity data,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of requesting unspent balance for processing a transaction, obtaining validation data and performing validation check for processing the transaction, , which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as the use of a blockchain transaction, UTXO referenced by at least one respective input of the blockchain transaction from a member node of at least one shard comprising at least one UTXO, a processor, memory including executable instructions, a non-transitory computer-readable storage medium having stored thereon executable instructions, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of  “requesting at least one [unspent balance] reference by at least one respective input of the…transaction from a member [account] of at least one [ledger] comprising at least one [unspent balance],” “obtaining validity data of at least one [unspent balance] from at least one [source];” and “performing a validation check on at least one input using the validity data.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a blockchain transaction, UTXO referenced by at least one respective input of the blockchain transaction from a member node of at least one shard comprising at least one UTXO, a processor, memory including executable instructions, a non-transitory computer-readable storage medium having stored thereon executable instructions, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing with balance checking. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with balance checking. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-4, 7-20 further describe the abstract idea of transaction processing with balance checking. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, the additional elements, “a node”, “another node” and “shard membership” as recited in claims 2 and 3 respectively, “communicating is performed using a modified addr message” as recited in claim 4, “…the validity data comprises an unlocking script and a locking script” as recited in claim 13, “ the shard is a partition in a sharded blockchain network” as being recited in claims 14, 16 and 19 respectively, “…executing a script of a stack-based scripting language to determine whether the script evaluates to TRUE” as recited in claim 18, “…the validity data comprises a set of scripts that are evaluated to perform the validity check” as recited in claim 20, these additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. The additional elements do not improve the functioning of a computer nor does it improve a technology or technical field. The limitations, “…communicating a request for…membership information of a [source] to another [source]” as being recited in claim 2, “…communicating…membership information of a [source] to another [source]…” as being recited in claim 3, “performing the validity check comprises determining that the…transaction will not result in a double spend” as being recited in claim 15, “…the validity check indicates whether the…transaction would result in a double spend of the [balance] as being recited in claim 17, further recite the abstract idea of transaction processing with balance checking.
Therefore, these dependent claims are also not patent eligible.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al. (NPL: “Brining secure Bitcoin transactions to your smartphone”, Proceedings of the 15th International Workshop on Adaptive and Reflective Middleware (ARM 2016), Dec 2016, Trento, Italy (“Frey”)).
Regarding claims 1, 5 and 6, Frey teaches a computer-implemented method of validating a blockchain transaction, the method comprising:
requesting at least one UTXO referenced by at least one respective input of the transaction from a member node of at least one shard comprising at least one UTXO; (Frey: Section 2 ‘Architecture Overview)
obtaining validity data of at least one UTXO from at least one node; and (Frey: Section 2 ‘Architecture Overview; Section 3.3 ‘Secure thin nodes’)
performing a validation check on at least one input using the validity data. (Frey: Section 3.3 ‘Secure thin nodes’)
Additionally, for claim 5, Frey teaches a system comprising a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1. (Frey: Section 3 ‘Proposed System’)
Additionally, for claim 6, Frey teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1. (Frey: Section 3 ‘Proposed System’)
Regarding claims 14, 16 and 19, Frey teaches the computer-implemented method of claim 1, the system of claim 5 and the non-transitory computer-readable storage medium of claim 6 as claim 14 being dependent of claim 1, claim 16 being dependent of claim 5 and claim 19 being dependent of claim 6. Furthermore,
Frey teaches:
The shard is a partition in a sharded blockchain network. (Frey: Section 2 ‘Architecture Overview’, 3.1 ‘Data structures)

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas M. Antonopoulos (Mastering Bitcoin, 2014, published by O’Reilly Media, Inc. (“Antonopoulos”)) in view of Moir et al. (US 10,740,733B2 (“Moir”)).
Regarding claims 1, 5 and 6, Antonopoulos teaches a computer-implemented method of validating a blockchain transaction (Antonopoulos: Chapter 5: Transactions, 'Introduction', page 111), the method comprising:
requesting at least one UTXO referenced by at least one respective input of the transaction from a member node of at least one shard comprising at least one UTXO; (Antonopoulos: Chapter 2: How Bitcoin Works, 'Getting the right Inputs', page 22 to page 23 (example 2-2 "unspend_outpus"); Chapter 3: The Bitcoin Client, 'Using Bitcoin Core's JSON-RPC API from the command line', page 39-40;Chapter 3: The Bitcoin Client, ‘Exploring and Decoding Transactions’, pages 45-47; Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs' 'Commands listunspent, gettxout), page 50 thru page 51; Chapter 5: Transactions, 'Transaction Outputs and Inputs', page 114)
obtaining validity data of at least one UTXO from at least one node; and (Antonopoulos: Chapter 2: How Bitcoin Works, 'Getting the right Inputs', page 22 to page 23 (example 2-2, "script"); Chapter 3: The Bitcoin Client, ‘Exploring and Decoding Transactions’, pages 45-47 (‘scriptSig’ ‘scriptPubKey’; Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs' 'Commands listunspent, gettxout), page 50 thru page 51, 'scriptPubKey'; Chapter 5: Transactions, 'Script Construction (Lock+Unlock), page 123-127)
performing a validation check on at least one input using the validity data. (Antonopoulos: Chapter 2: How Bitcoin Works, 'Getting the right Inputs', page 22 to page 23 (example 2-2, "script"); Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs' 'Commands listunspent, gettxout), page 50 thru page 51, 'scriptPubKey'; Chapter 5: Transactions, 'Script Construction (Lock+Unlock), page 123-127)
Additionally, for claim 5, Antonopoulos teaches a system (Antonopoulos: Chapter 6: The Bitcoin Network, 'The Extended Bitcoin Network', pages 142-143).
However, Antonopoulos does not explicitly teach:
…a member node of at least one shard…
for claim 5, a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1. 
for claim 6, a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1.
 However, in the same field of endeavor, Moir teaches a member node of at least one shard (Moir: Fig. 1; 5:35-6:8, 6:21-34). 
For claim 5, Moir teaches a system comprising:
a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1. (Moir: Fig. 7; 22:57-23:12)
For claim 6, Moir teaches 
a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1. (Moir: Fig. 7; 22:57-23:12, 47-38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Antonopoulos to incorporate the teachings of support of sharded permissioned distributed ledgers, as disclosed in Moir, to scale to larger numbers of nodes and achieve higher transaction throughput (Moir: 8:4-5).
Regarding claims 2, 7 and 10, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1 as claim 2 being dependent of claim 1. Furthermore,
Moir teaches 
further comprising the step of communicating a request for shard membership information of a node to another node. (Moir: Fig. 1, Fig. 6; 5:51-62, 6:9-21, 14:42-61, 15:13-22, 15:34-16:3)
Additionally, for claim 7, Moir teaches a system comprising:
a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 2. (Moir: Fig. 7; 22:57-23:12)
Additionally, for claim 10, Moir teaches 
a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 2. (Moir: Fig. 7; 22:57-23:12, 47-38)
Regarding claims 3, 8 and 11, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1 as claim 3 being dependent of claim 1. Furthermore,
Moir teaches:
further comprising the step of communicating shard membership information of a node to another node. (Moir: Fig. 1, Fig. 6; 5:51-62, 6:9-21, 14:42-61, 15:13-22, 15:34-16:3)
Additionally, for claim 8, Moir teaches a system comprising:
a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 3. (Moir: Fig. 7; 22:57-23:12)
Additionally, for claim 11, Moir teaches 
a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 3. (Moir: Fig. 7; 22:57-23:12, 47-38)
Regarding claims 13, 18 and 20, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1, the system of claim 5 and the non-transitory computer-readable storage medium of claim 6 as claim 13 being dependent of claim 1, claim 18 being dependent of claim 5 and claim 20 being dependent of claim 6. Furthermore,
For claim 13, Antonopoulos teaches:
wherein the validity data comprises an unlocking script and a locking script. (Antonopoulos: Chapter 5: Transactions, 'Transaction Scripts and Script Language', 'Script Construction (Lock+Unlock), pages 123-124, Fig. 5-1 'Combining scriptSig and scriptPubKey to evaluate a transaction script')
for claim 18, Antonopoulos teaches:
wherein performing the validity check comprises executing a script of a stack-based scripting language to determine whether the script evaluates to TRUE. (Antonopoulos: Chapter 5: Transactions,'Transaction Scripts and Script Language', 'Script Construction (Lock+Unlock), page 123 to page 124, Fig. 5-1 'Combining scriptSig and scriptPubKey to evaluate a transaction script';  'Script Language', pages 125, 2nd paragraph, 4th paragraph; Appendix C: Transaction Script Language, pages 255-256)
For claim 20, Antonopoulos teaches:
wherein the validity data comprises a set of scripts that are evaluated to perform the validity check. (Antonopoulos: Chapter 5: Transactions, 'Transaction Scripts and Script Language', 'Script Construction (Lock+Unlock), pages 123-124, Fig. 5-1 'Combining scriptSig and scriptPubKey to evaluate a transaction script')
Regarding claims 14, 16 and 19, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1, the system of claim 5 and the non-transitory computer-readable storage medium of claim 6 as claim 14 being dependent of claim 1, claim 16 being dependent of claim 5 and claim 19 being dependent of claim 6. Furthermore,
Moir teaches:
wherein the shard is a partition in a sharded blockchain network. (Moir: Fig. 2; 7:22-34)
Regarding claim 15, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1 as claim 15 being dependent of claim 1. Furthermore,
Antonopoulos teaches:
wherein performing the validity check comprises determining that the blockchain transaction will not result in a double spend. (Antonopoulos: Chapter 6: ‘Simplified Payment Verification (SPV) Nodes’, page 151, full paragraph 2, full paragraph 3, full paragraph 4, ‘double-spend’; Appendix A, pages 242 and 243 (ONLINE (OBELISK)))
Regarding claim 17, Antonopoulos in view of Moir teaches the system of claim 5. Furthermore,
Antonopoulos teaches:
wherein the validity check indicates whether the blockchain transaction would result in a double spend of the UTXO. (Antonopoulos: Chapter 6: ‘Simplified Payment Verification (SPV) Nodes’, page 151, full paragraph 2, full paragraph 3, full paragraph 4, ‘double-spend’)
Claims 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Moir as applied to claim 1 further in view of Kaddoura, M. (US 10,616,324B1 (“Kaddoura”)).
Regarding claims 4, 9 and 12, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1 as claim 4 being dependent of claim 2. Furthermore,
Moir teaches:
wherein the step of communicating is performed using…message. (Moir: 9:48-58)
Additionally, for claim 9, Moir teaches a system comprising:
a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 4. (Moir: Fig. 7; 22:57-23:12)
Additionally, for claim 12, Moir teaches 
a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 4. (Moir: Fig. 7; 22:57-23:12, 47-38)
Moir does not teach a modified addr message is used for communicating. However, Kaddoura teaches:
communicating is performed using a modified addr message (Kaddoura: 16:31-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Antonopoulos in view of Moir to incorporate the teachings of use of getaddr message for communication, as disclosed in Kaddoura, to ensure transaction security (Kaddoura: 3:46-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brady (US 10,396,997B2) teaches sharding process used in a blockchain.
Zamani (US 2020/0162264A1) teaches sharding based blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685